755 N.W.2d 628 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Douglas Dwight LITTLE, Defendant-Appellant.
Docket No. 136231. COA No. 282773.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the February 27, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would allow the defendant to withdraw his guilty plea.